— Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Petitioner presentment agency concedes that it failed to fulfill its discovery obligations to respondent (see, Family Ct Act § 331.4; People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, 15 NY2d 765). Furthermore, petitioner has determined that "on the particular facts of this case, a retrial would not serve the ends of justice”, and thus, consents to dismissal of its petition. (Appeal from Order of Queens County Family Court, De Phillips, J.— Juvenile Delinquency.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.